In State ex rel. Seattle v. Carson, 6 Wn. 250, 33 P. 428, speaking of the restriction of legislative power contained in Art. XI, § 12, of the constitution, the court said:
"The right which is denied to the legislature is the power toimpose taxes upon municipal corporations for corporate purposes.. . . So long, therefore, as the tax is imposed by the corporate authorities, the evil sought to be avoided by the constitutional provisions is not incurred . . . the expression `to assess' doesnot mean the making of an assessment in the sense of avaluation." (Italics mine.)
Presumably, that statement is still the law, because it was quoted with approval in Opportunity Township v. Kingsland,194 Wn. 229, 77 P.2d 793, our most recent case dealing with Art. XI, § 12.
Obviously, the holdings in the Redd and NorthwesternImprovement Company cases are not in harmony with that interpretation of the constitutional restriction on legislative power. Either that interpretation should be disavowed or theRedd and Northwestern Improvement Company cases should be overruled.
Believing that the interpretation of the constitutional provision laid down in the Carson case and approved in theKingsland case is sound, I dissent.